Citation Nr: 1533215	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-45 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  In a final August 2004 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.

2.  The evidence received since the August 2004 rating decision is cumulative or redundant or previously received evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the Veteran's claims of entitlement to service connection for bilateral hearing  and tinnitus loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in an October 2008 letter.  See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in July 2004.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

If new and material evidence is presented or secured with respect to a claim which has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2004 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In August 2004, the Veteran was advised of the rating decision and his appellate rights.  In July 2005, the Veteran submitted a timely NOD.  38 U.S.C.A. § 7105(b) (West 2014).  In November 2005, the RO issued a statement of the case, but the Veteran did not file a Substantive Appeal (VA Form 9) to perfect his appeal.  The Board further observes that no new evidence pertaining to the Veteran's claim was received within one year of the August 2004 rating decision.  Therefore, the August 2004 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).

In the August 2004 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The RO found that the Veteran had current diagnoses for bilateral hearing loss and tinnitus; however, the RO found that the evidence did not show a relationship between the Veteran's current bilateral hearing loss and tinnitus and his military service.  The evidence of record at the time of this decision consisted of the following:  Veteran's claim form, which specifically related his hearing loss and tinnitus to his "M.O.S. Tank Driver;" service treatment records; military personnel records; a July 2004 VA examination; and VA treatment records. 

Since the Veteran's last prior final denial in August 2004, the record includes new contentions in a December 2008 NOD and November 2010 VA Form 9.  The Veteran asserts that his military occupational specialty was as a tanker operator armor specialist, who drove the tank and was a loader.  He said he was exposed to loud explosions, practiced with live fire on the gun range, and participated in a hearing conservation program.  The Veteran contends that exposure to noise caused his current hearing loss and injury of his ears.  The Board finds that these assertions are redundant or cumulative of assertions inherent with his claim and the evidence of record at the time of the last prior final decision.  The record shows that the July 2004 VA examiner had considered the Veteran's exposure to tank and machine gun noise during his military service.  Nevertheless, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to his military service.  Indeed, the July 2004 VA examiner found it significant that the Veteran had normal hearing bilaterally in 1989, seven years after his discharge.  The Veteran, in his new assertions, failed to present any new etiological evidence to support his claims.  Therefore, the Board finds that the December 2008 and November 2010 assertions are redundant or cumulative of evidence already submitted, do not relate to an unestablished fact, and do not raise a reasonable possibility of substantiating the claim.  

In addition, the record includes VA treatment records from February 2008 to November 2013.  The Board finds that this evidence is not new, as it is cumulative and redundant of the assertions and evidence available at the time of the last prior final decision and does not relate to an unestablished fact.  Therefore, the claim may not be reopened because no new and material evidence has been received demonstrating that the Veteran's bilateral hearing loss and tinnitus were etiologically related to his active duty service.  See 38 C.F.R. § 3.303 (2014).


ORDER

The appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


